Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of two counts of criminal possession of *1460a forged instrument in the second degree (Penal Law § 170.25) and one count each of petit larceny (§ 155.25) and attempted petit larceny (§§ 110.00, 155.25). We reject defendant’s contention that the verdict is against the weight of the evidence. Although there was conflicting testimony and thus “an acquittal would not have been unreasonable” (People v Danielson, 9 NY3d 342, 348 [2007]; see generally People v Bleakley, 69 NY2d 490, 495 [1987]), we conclude that, “[b]ased on the weight of the credible evidence, . . . the jury was justified in finding the defendant guilty beyond a reasonable doubt” (Danielson, 9 NY3d at 348; see People v Romero, 7 NY3d 633, 642-643 [2006]). “ ‘Great deference is to be accorded to the fact-finder’s resolution of credibility issues based upon its superior vantage point and its opportunity to view witnesses, observe demeanor and hear the testimony’ ” (People v Gritzke, 292 AD2d 805, 805-806 [2002], lv denied 98 NY2d 697 [2002]), and we perceive no basis for disturbing the jury’s credibility determinations (see People v Reddick, 43 AD3d 1334, 1335-1336 [2007], lv denied 10 NY3d 815 [2008]). Present — Hurlbutt, J.P, Martoche, Smith, Peradotto and Green, JJ.